DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 3-6, 11-16 and 18-20 are pending, claims 2, 7-10 and 17 having been cancelled, claims 11-15 having been withdrawn and claims 18-20 having been newly added.  Applicant's response filed August, 26, 2022 is acknowledged.
Claims 1, 3-6, 16 and 18-20 will be examined on the merits.

Claim Objections
Claims 1 and 16 are objected to because of the following informalities:
the recitation “the cleaning assembly is fluidly connected with dispensing interface…” in step (a1) should be amended to “the cleaning assembly is fluidly connected with a dispensing interface…”;
the recitation “the freezing chamber” in step (f) should be amended to “the freezer chamber”;
the recitation “the freezing chamber” in step (g) should be amended to “the freezer chamber.”
Appropriate correction is required.
Claim 19 is objected to because of the following informalities: the recitation “the freezing chamber” in line 2 should be amended to “the freezer chamber.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The rejection of claims 1, 3-10 and 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, in the previous Office Action are withdrawn based on Applicant’s amendments to the claims; however, new 112 rejections are made based on Applicant’s amendments as discussed below.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, 11-16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the cleaning assembly further receives a solution container and when open allows motive fluid mixed with cleaning solution to flow into the dispensing interface” in step (a1).  It is unclear what is “open?”  Is the solution container open to allow the motive fluid and cleaning solution mixture to flow or is it the flow control valves?  It is not clear how said solution container is used in relation to the valves such that the solution container can be opened or closed.  Appropriate correction is required.
Claim 1 has been amended to recite “a cleaning fluid,” “a motive fluid” and “motive fluid mixed with cleaning solution” in step (a1) while still reciting “a first solution” in step (c) and still reciting “a sanitizing solution” in step (e).  It is unclear whether the “first solution” is the cleaning fluid, the motive fluid, the motive fluid mixed with cleaning solution, or a different, unrecited solution.  Furthermore, it is unclear whether the “cleaning fluid” is the same as the “cleaning solution.”  It is also unclear how the “sanitizing solution” recited in step (e) is used in the cleaning assembly now recited in step (a1), particularly whether the “sanitizing solution” is the cleaning fluid, the motive fluid, the motive fluid mixed with cleaning solution, or a different, unrecited solution – and if it is a different solution, how that different solution relates to the motive fluid, cleaning solution and cleaning fluid recited in step (a1).  Appropriate correction is required.  
Claim 1 also recites the limitation "operating the one or more flow control valves to introduce a sanitizing solution for continuously flowing, a sanitizing solution including one of an acidic and… " in step (e).  There is insufficient antecedent basis for the second “sanitizing solution” limitation in the claim, and should be amended to "operating the one or more flow control valves to introduce a sanitizing solution for continuously flowing, [[a]] the sanitizing solution including one of an acidic and… "  Appropriate correction is required.
With regards to claim 1, the recitation “a freezer chamber” in step (h) lacks proper antecedent basis and should be amended to “the freezer chamber.”  Appropriate correction is required.
Claim 1 also has been amended to recite “(g) opening the one or more flow control valves to again introduce the sanitizing solution into the freezing chamber; and (h) operating the freezer chamber with the freezer door retained in a closed position relative to a freezer chamber in the food flow path; (i) at least 7 days after the preceding method steps (a) through (g) are completed…” in steps (g) through (i).  As written, the claim appears to indicate that the sanitizing solution remains in the freezer chamber while the freezer chamber is operated in step (h) and that the sanitizing solution remains for at least 7 days according to step (i) because there is no draining of the sanitizing solution similar to the draining of the first solution as recited in step (d).  However, Applicant’s arguments appear to indicate that the operation of the freezer chamber means that the food processor is being used as usual (to dispense food product), which does not make sense if there is sanitizing solution in the freezer chamber that was introduced in step (g).  Appropriate clarification and correction is required.
Claim 16 recites two step (f)’s.  Appropriate correction is required.
Claim 16 recites “wherein the cleaning assembly further receives a solution container and when open allows motive fluid mixed with cleaning solution to flow into the dispensing interface” in step (a1).  It is unclear what is “open?”  Is the solution container open to allow the motive fluid and cleaning solution mixture to flow or is it the flow control valves?  It is not clear how said solution container is used in relation to the valves such that the solution container can be opened or closed.  Appropriate correction is required.
Claim 16 has been amended to recite “a cleaning fluid,” “a motive fluid” and “motive fluid mixed with cleaning solution” in step (a1) while still reciting “a cleaning solution or sanitizing solution” in step (c) and now reciting “a sanitizing solution” as well as “an additional volume of the cleaning and sanitizing solution” in step (f).  It is unclear whether the “cleaning solution or sanitizing solution” is the cleaning fluid, the motive fluid, the motive fluid mixed with cleaning solution, or a different, unrecited solution.  Furthermore, it is unclear whether the “cleaning fluid” is the same as the “cleaning solution.”  It is also unclear how the “sanitizing solution” recited in step (f) is used in the cleaning assembly now recited in step (a1), particularly whether the “sanitizing solution” is the cleaning fluid, the motive fluid, the motive fluid mixed with cleaning solution, or a different, unrecited solution – and if it is a different solution, how that different solution relates to the motive fluid, cleaning solution and cleaning fluid recited in step (a1).  Appropriate correction is required.
Claim 16 recites “the first solution” in step (f).  It is unclear what “the first solution refers to since said recitation has not been previously used in claim 16.  Appropriate correction is required.  
Claim 16 also recites the limitation "operating the one or more flow control valves to introduce a sanitizing solution for continuously flowing … an additional volume of the cleaning or sanitizing solution including one of an acidic and… " in step (f).  There is insufficient antecedent basis for the first recitation of “a sanitizing solution” limitation and it is unclear whether “a sanitizing solution” refers to “an additional volume of the cleaning or sanitizing solution” recited after.  Appropriate correction is required.
Claim 16 recites “sanitizing solution” in step (f) (the second step (f)) and it is unclear whether said recitation is referring to the “additional volume of the cleaning or sanitizing solution” recited in step (f) (the first step (f)).  Appropriate correction is required.
Claim 16 recites “sanitizing solution” in step (g) and it is unclear whether said recitation is referring to the “additional volume of the cleaning or sanitizing solution” recited in step (f) (the first step (f)).  Appropriate correction is required.
With regards to claim 16, the recitation “a freezer chamber” in step (h) lacks proper antecedent basis and should be amended to “the freezer chamber.”  Appropriate correction is required.
Claim 16 also has been amended to recite “(g) opening the one or more flow control valves to again introduce the sanitizing solution into the freezing chamber; and (h) operating the freezer chamber with the freezer door retained in a closed position relative to a freezer chamber in the food flow path; (i) at least 7 days after the preceding method steps (a) through (g) are completed…” in steps (g) through (i).  As written, the claim appears to indicate that the sanitizing solution remains in the freezer chamber while the freezer chamber is operated in step (h) and that the sanitizing solution remains for at least 7 days according to step (i) because there is no draining of the sanitizing solution similar to the draining of the first solution as recited in step (d).  However, Applicant’s arguments appear to indicate that the operation of the freezer chamber means that the food processor is being used as usual (to dispense food product), which does not make sense if there is sanitizing solution in the freezer chamber that was introduced in step (g).  Appropriate clarification and correction is required.
Claim 19 recites the limitation "the step of operating a beater assembly" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim and should be amended to “[[the]] a step of operating a beater assembly.”  Appropriate correction is required.
Claims 3-6, 11-15 and 18-20 are rejected for depending on rejected claim 1.

Response to Arguments
Applicant’s amendments to the claims raise several 112 rejections as discussed above.  As best as could be interpreted, the claims as amended appear to overcome the previous rejections and no prior art was found; however, depending on response and/or amendments made to overcome the 112 rejections, further search and/or consideration would likely need to be performed to determine patentability.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296. The examiner can normally be reached M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS LEE/Primary Examiner, Art Unit 1714